Andree Layton Roaf, Judge, dissenting. I would reverse and remand because I believe that the Commission’s decision that Ms. Arnold had not met her burden of proof as to the causal connection between her carpal tunnel injury is not supported by substantial evidence. The concluding paragraph of the decision is entirely speculative, and is not supported by any evidence, medical or otherwise. The conclusion, “If claimant’s carpal tunnel syndrome were related to her job with respondent, one would expect the symptoms to develop at a time when the claimant was actually performing the majority of her work on a production assembly line ...” is unfounded, contradicts the medical opinions given by two physicians, and strongly suggests that the Commission’s decision was based on conjecture. (Emphasis added.) The evidence clearly establishes that Ms. Arnold worked for Tyson Foods for a number of years, commencing in 1967 and continuously after 1978, and that she first worked on the production fine and continued to do so even after she became a supervisor, working 8 or 9 months on the fines in 1989, and filling in as needed thereafter. Although she played racquet sports, by even Tyson Foods’ account she reported symptoms in both wrists in 1991 and was provided splints for both wrists by Tyson Foods at that time. Although the evidence is in conflict as to how much time she actually spent on the line after 1989, two of the Tyson Foods’ own witnesses, s supervisory personnel, even acknowledged that supervisors did work on the fine “30 minutes at a time ... a couple of times a night, three or four times a week on average,” and for an “hour at a time.” It is thus uncontradicted that Arnold continued to regularly work on the fine throughout her tenure with Tyson Foods. The Commission concluded that there was no causation whatsoever, and thereby specifically avoided the question of whether the injury was to be governed by Act 796, and thus whether the requirement of “major cause” needed to be met. The Commission opined, again without support in the record, “The hand grip required to play racquetball and the jarring force on both hands and wrists when playing these sports are just as likely as claimant’s occasional work on the line to be the cause of claimant’s condition.” To the extent that this is a finding upon which the Commission’s decision is based, there is not one scintilla of evidence in the record to support it. This court has often said that administrative agencies, such as the Workers’ Compensation Commission, are better equipped by specialization, insight, and experiences to analyze and determine the issues that come before them, such as the appropriate rate of pay for nursing services, see Teague v. C & J Chem. Co., 55 Ark. App. 335, 935 S.W.2d 605 (1996), and whether a claimant made a false statement about his physical condition on an employment application, see DeFrancisco v. Arkansas Kraft Corp., 5 Ark. App. 195, 636 S.W.2d 291 (1982). However, I cannot find where we have ever found that the Commission possessed the expertise to reach this kind of scientific conclusion without medical evidence or other relevant expert testimony. Of course, the majority opinion finds that Arnold’s failure to timely report the injury or to raise it to any of the physicians she saw between 1991 and 1996 is evidence that causation is absent. However, we do not conduct a de novo review of Workers’ Compensation cases, and the Commission made other, significant, findings without any support in the record. Moreover, the evidence clearly establishes that Arnold first experienced symptoms no later than 1991 when she was issued bilateral splints by her employer. Her carpal tunnel syndrome was not diagnosed until 1996, after which she timely made her claim. And, the Commission disregarded the only objective evidence before it as to causation, the evidence provided by two physicians. Even more troubling, it came up with its own scenario regarding the etiology and mechanics of Arnold’s injury without any medical or other expert evidence in the record to support its conclusions. I would therefore reverse and remand for further proceedings to determine whether the injury is governed by Act 796, and to resolve the issue of compensability accordingly.